       Case 4:19-cv-05023 Document 1 Filed on 12/30/19 in TXSD Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                   :
Amanda Caldwell,                                   :
                                                     Civil Action No.: 4:19-cv-5023
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
                                                     COMPLAINT
Nissan Motor Acceptance Corporation,               :
                                                     JURY
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Amanda Caldwell, by undersigned counsel,

states as follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Amanda Caldwell (“Plaintiff”), is an adult individual residing in

Houston, Texas, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      The Defendant, Nissan Motor Acceptance Corporation (“Nissan”), is a Texas

business entity located in Dallas, Texas, and is a “person” as defined by 47 U.S.C. § 153(39).

                                               FACTS

        5.      Within the last year, Nissan began calling Plaintiff’s cellular telephone, number

832-xxx-1149, regarding Plaintiff’s account.
       Case 4:19-cv-05023 Document 1 Filed on 12/30/19 in TXSD Page 2 of 4



        6.      At all times mentioned herein, Nissan called Plaintiff using an automatic

telephone dialing system (“ATDS”).

        7.      When Plaintiff answered calls from Nissan, she heard silence and had to wait on

the line before she was connected to the next available representative.

        8.      On or around September 2, 2019, Plaintiff spoke with a live representative and

requested that all calls to her cease.

        9.      Nevertheless, Nissan continued to place automated calls to Plaintiff’s cellular

telephone number.

                                       COUNT I
                       VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.

        10.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

        11.     At all times mentioned herein, Defendant called Plaintiff’s cellular telephone

number using an ATDS or predictive dialer.

        12.     In expanding on the prohibitions of the TCPA, the Federal Communications

Commission (“FCC”) defines a predictive dialer as “a dialing system that automatically dials

consumers’ telephone numbers in a manner that “predicts” the time when a consumer will

answer the phone and a [representative] will be available to take the call…”2003 TCPA Order,

18 FCC 36 Rcd 14022. The FCC explains that if a representative is not “free to take a call that

has been placed by a predictive dialer, the consumer answers the phone only to hear ‘dead air’ or

a dial tone, causing frustration.” Id. In addition, the TCPA places prohibitions on companies that

“abandon” calls by setting “the predictive dialers to ring for a very short period of time before

disconnecting the call; in such cases, the predictive dialer does not record the call as having been

abandoned.” Id.

                                                 2
         Case 4:19-cv-05023 Document 1 Filed on 12/30/19 in TXSD Page 3 of 4



         13.    Defendant’s telephone system(s) have some earmarks of a predictive dialer.

         14.    When Plaintiff answered calls from Defendant, she heard silence before

Defendant’s telephone system would connect her to the next available representative.

         15.    Defendant’s predictive dialers have the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator.

         16.    Defendant placed automated calls to Plaintiff’s cellular telephone number despite

knowing that it lacked consent to do so. As such, each call placed to Plaintiff was made in

knowing and/or willful violation of the TCPA, and subject to treble damages pursuant to 47

U.S.C. § 227(b)(3)(C).

         17.    The telephone number called by Defendant was and is assigned to a cellular

telephone serviced by AT&T for which Plaintiff incurs charges pursuant to 47 U.S.C. §

227(b)(1).

         18.    Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         19.    The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         20.    Plaintiff is entitled to an award of $500.00 in statutory damages for each call in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         21.    As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that judgment be entered against Defendant:



                                                  3
     Case 4:19-cv-05023 Document 1 Filed on 12/30/19 in TXSD Page 4 of 4



             A. Statutory damages of $500.00 for each violation determined to be negligent

                pursuant to 47 U.S.C. § 227(b)(3)(B);

             B. Treble damages for each violation determined to be willful and/or knowing

                pursuant to 47 U.S.C. § 227(b)(3)(C); and

             C. Such other and further relief as may be just and proper.


                      TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: December 30, 2019
                                           Respectfully submitted,

                                           By /s/ Jody B. Burton

                                           Jody B. Burton, Esq.
                                           CT Bar # 422773
                                           LEMBERG LAW, L.L.C.
                                           43 Danbury Road, 3rd Floor
                                           Wilton, CT 06897
                                           Telephone: (203) 653-2250
                                           Facsimile: (203) 653-3424
                                           E-mail: jburton@lemberglaw.com
                                           Attorneys for Plaintiff




                                               4
